Citation Nr: 1236668	
Decision Date: 10/23/12    Archive Date: 11/05/12

DOCKET NO.  08-35 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, VA


THE ISSUES

1.  Entitlement to service connection for a left knee disability secondary to service-connected disabilities of degenerative joint disease of the right knee and bilateral pes planus with plantar fasciitis.  

2.  Entitlement to service connection for a bilateral leg disability (claimed as leg pain) secondary to service-connected disabilities of degenerative joint disease of the right knee and bilateral pes planus with plantar fasciitis.  

3.  Entitlement to an increased evaluation for  bilateral pes planus with plantar fasciitis.  

4.  Entitlement to an evaluation in excess of 10 percent prior to March 1, 2010, and to an evaluation in excess of 20 percent from March 1, 2010, for lumbar strain.  

5.  Entitlement to an increase in the 10 percent evaluation currently assigned for degenerative joint disease of the right knee.  



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The Veteran had active service from June 1987 to September 1999.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a May 2007 decision by the RO which denied secondary service connection for a bilateral leg disability (claimed as leg pain) and a left knee disability, and denied increased ratings for the Veteran's low back, bilateral foot, and right knee disabilities; each rated 10 percent disabling.  By rating action in May 2010, the RO assigned an increased rating to 20 percent for the low back disability; effective from March 1, 2010, the date of VA examination showing increased disability.  38 C.F.R. § 3.400(o)(2).  In November 2010, a hearing was held at the RO before the undersigned member of the Board.  

In January 2011, the Board denied service connection for left knee and bilateral leg disabilities and remanded the increased rating claims for additional development.  Thereafter, the Veteran appealed the Board's decision regarding his left knee and bilateral leg disabilities to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a January 2012 joint motion for remand (JMR), the Court vacated the Board's decision with respect to the left knee and bilateral leg disabilities, and remanded the matter for compliance with the terms of the JMR.  

In April 2011, the RO assigned an increase rating for bilateral pes planus to 30 percent from the date of receipt of his claim for increase, and to 50 percent from February 22, 2011, the date of VA examination showing increased disability, and denied increased ratings for the right knee and low back disabilities.  These issues have now been returned to the Board for appellate review.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As indicated above, in its January 2011 decision, the Board denied the service connection claims, and remanded the increased rating claims.  That had the effect of the development requested by the Board occurring prior to receipt of the JMR instructions for development.  The RO processed the issues the Board remanded, and returned the case to the Board.  At essentially the same time, the Board received the service connection issues back from the Court.  As it happens, the development that had been requested by the Board was similar to the development requested in the JMR; i.e., obtain the Veteran's current treatment records.  Unfortunately, the RO's actions in acquiring the Veteran's treatment records as requested in the Board's remand was accomplished long before the Court's instructions were received.  This has resulted in records in the file only being current through June 2010.  The most current records should be sought, and another examination and opinion addressing the service connection claim obtained.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC should obtain copies of all of the Veteran's VA treatment records since July 2010, and associate them with the claims file.  In the event they are considered to show a worsening of the service connected pes planus, low back disability and/or right knee disability, a formal examination of those disabilities should be scheduled.  

2.  The Veteran should be afforded a VA orthopedic examination to determine the nature and etiology of his left knee and bilateral leg disabilities (the latter claimed as leg pain).  The claims folder should be made available to the examiner for review and a notation to the effect that this record review took place should be included in the report.  All appropriate testing should be undertaken in connection with this examination.  The examiner should provide a response to the following:  

a)  Does the Veteran have a bilateral leg disability which is separate and distinct from his service-connected right knee and bilateral foot disabilities?  If so, is it at least as likely as not that any identified bilateral leg disability is proximately due to, the result of, or permanently aggravated by the service-connected bilateral pes planus or right knee disability?  

b)  Is it at least as likely as not that any identified left knee disability is proximately due to, the result of, or permanently aggravated by the service-connected bilateral pes planus or right knee disability?  

If the examiner is unable to answer the above inquiries, an explanation must be provided.  In particular, the examiner should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted or because additional information was needed.  If it is determined that additional information is needed, the physician should state what information is needed in order to offer an opinion.  

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  

Note: The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.  

3.  After the requested development has been completed, the AMC should readjudicate the merits of the claims.  This should include consideration of whether any identified left knee or bilateral leg disability (claimed as leg pain), is proximately due to, the result of, or aggravated by his service-connected bilateral pes planus, low back strain or right knee disability.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and given the opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


